Judgment, Supreme Court, Bronx County (Fred Eggert, J.), rendered January 20, 1987, convicting defendant after jury trial of murder in the second degree and sentencing him to a term of imprisonment of 25 years to life, to run consecutively to a term of imprisonment imposed in connection with defendant’s unrelated Federal conviction for bank robbery, unanimously affirmed.
*641Evidence adduced at trial indicated that four eyewitnesses acquainted with defendant saw him assume a "combat stance” and fire a handgun at the victim, who fell dead on a Bronx street. Defendant explained to at least one of those eyewitnesses that his intention was to "stick up” the victim for money he had withdrawn from the bank earlier in the day.
Defendant’s claim that the trial court erred in failing to give a circumstantial evidence charge to the jury is meritless. Such a charge was not warranted in this case where evidence presented was both direct and circumstantial, and inferences to be drawn from the evidence establishing defendant’s guilt were direct and compelling (see, e.g., People v Devonish, 159 AD2d 320, lv denied 76 NY2d 733).
Likewise without merit is defendant’s claim that the trial court abused its discretion in admitting into evidence the gun recovered from defendant approximately three weeks after the shooting herein, with appropriate limiting instructions (see, e.g., People v Alvino, 71 NY2d 233). Concur — Rosenberger, J. P., Kupferman, Smith and Rubin, JJ.